SUR PETITION FOR REHEARING
Before: SLOVITER, Chief Judge; BECKER, STAPLETON, MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, and GARTH *, Circuit Judges.
*1544The petition for rehearing filed by appellants in No. 91-1791 having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.